DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "a first location on the upper surface is located closer to the back side" and "a second location on the upper surface that is located closer to the front side" in lines 6-7. In reciting the first/second location as "closer" to the front/back side, the claim does not specify a second reference point from which to determine closeness. In other words, it is unclear whether the first location must be closer to the back side than the front side or closer to the back side than the second location's position relative to the back side. For the purpose of examination the claim is assumed to require that the first location is closer to the back side than the front side and the second location is closer to the front side than the back side.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 9, 11-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parmentier (US 2007/0056665).
Regarding claim 1, Parmentier discloses a tread for heavy vehicles ([0002]) comprising a groove (2), and a stud 3 that extends upward from the groove bottom, the stud having a front side (37), a back side (34), and an upper surface (see 31-33, 35, 36)(see Figs. 1-4). Fig. 4 illustrates an embodiment wherein the height of the back side is greater than the height of the front side.
Parmentier teaches that the studs are all substantially the same size and are distributed uniformly ([0024])--thus there are successive studs. 
Parmentier's stud reads on the claimed stone ejector. While Parmentier does not expressly recite stone ejection properties, the stud extends from the groove bottom and is capable of ejecting stones.
Regarding claims 2 and 4, the stud in Fig. 4 slopes continuously from the front edge to the back edge and is formed with a stepped profile. 
Regarding claim 9, Parmentier discloses the stud as formed between ribs and in particular in at least one of the grooves closest to the edges of the tread ([0024]; thus, bordering a shoulder rib). Parmentier teaches that the studs are all substantially the same size and are distributed uniformly ([0024])--thus there are successive studs. 
Regarding claims 11 and 12, Fig. 4 has linking surfaces 34, 37 that form an obtuse angle with the bottom of the groove.
Regarding claim 13, Parmentier teaches that the tire comprises a carcass surmounted by the tread ([0004]).
Regarding claim 15, Parmentier teaches the tread as having a preferred direction of travel (i.e., a directional tread pattern).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Parmentier (US 2007/0056665).
Regarding claim 10, while Parmentier's Fig. 4 embodiment depicts obtuse angled sides, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the back side of the Fig. 4 embodiment with a ninety degree angle since Parmentier teaches the linking surfaces 34, 35, 36, and 37 as perpendicular to the running surface 4 in an alternative configuration ([0027]) and because a person with ordinary skill has good reason to pursue the known option within his or her technical grasp. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but or ordinary skill and common sense." KSR Int'l Co. v. Teleflex Inc.
Regarding claim 14, while Parmentier does not disclose the tread as a retread, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread pattern on a retread band since Examiner takes Official Notice that retread bands are extremely common and conventional in the tire art and it is conventional to apply a tread pattern to said bands. One would have been motivated to form the tread as a retread band in order to apply the Parmentier pattern to tires whose tread has reached its wear limit. 

Allowable Subject Matter
Claims 3 and 5-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is represented by Parmentier (US2007/0056665) which discloses studs having a front side, a back side, and an upper surface with variable height. Parmentier fails to further teach or suggest the upper surface as concave in shape from the front edge to the back edge, an upper surface that is Y shape as claimed, a shape wherein the back side is wider than the front side with flat or concave inboard/outboard sides, or that the ejector has a G*25 higher than other portions of the tread that directly face the stone ejector both inboard and outboard of the stone ejector.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749